Case 1:17-cv-00518-JAO-WRP Document 179 Filed 04/20/20 Page 1 of 1        PageID #:
                                  3238



                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 LUCAS PARRISH, et al.,        )           CIVIL NO. 17-00518 JAO-WRP
                               )
           Plaintiffs,         )
                               )           ORDER ADOPTING FINDINGS AND
       vs.                     )           RECOMMENDATION TO GRANT
                               )           JOINT PETITION FOR GOOD FAITH
 JCI JONES CHEMICALS, INC., et )           SETTLEMENT DETERMINATION
 al.,                          )
                               )
           Defendants.         )
 _____________________________ )

   ORDER ADOPTING FINDINGS AND RECOMMENDATION TO GRANT
   JOINT PETITION FOR GOOD FAITH SETTLEMENT DETERMINATION

       Findings and Recommendation having been filed and served on all parties

 on March 30, 2020, and no objections having been filed by any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

 § 636(b)(1)(C) and Local Rule 74.1, the “Findings and Recommendation to Grant

 Joint Petition for Good Faith Settlement Determination,” ECF No. 178, is adopted

 as the opinion and order of this Court.

       IT IS SO ORDERED.

       DATED:       Honolulu, Hawai‘i, April 20, 2020.
